         Case 2:19-cv-01673-WB Document 120 Filed 08/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EXPOTECH ENGINEERING, INC.,                              CIVIL ACTION
     Plaintiff,

               v.

 CARDONE INDUSTRIES, INC.,                                 NO. 19-1673
     Defendant/Counterclaim Plaintiff,

               v.

 EXPOTECH ENGINEERING, INC., ROD
 GHANI AND MARSHALL HOSELL,
     Counterclaim-Defendants.

                                         ORDER

       AND NOW, this 25th day of August, 2021, upon consideration of Counterclaim

Defendants Expotech Engineering, Inc. and Rod Ghani’s (the “Expotech Defendants”) Motion

for Summary Judgment and filings in support thereof (ECF Nos. 100, 111, 112 & 113) and

Counterclaim Plaintiff Cardone Industries, Inc’s (“Cardone”) response thereto (ECF No. 106);

Counterclaim Defendant Marshall Hosel’s Motion for Summary Judgment and filings in support

thereof (ECF Nos. 99, 114 & 115) and Cardone’s response thereto (ECF No. 105); Cardone’s

Motion for Summary Judgment and filings in support thereof (ECF Nos. 98, 116, 117 & 118),

the Expotech Defendants’ response thereto (ECF No. 107), and Hosel’s response thereto (ECF

No. 104); and Cardone’s Motion to Preclude Certain Expert Opinions and Testimony of Shankar

Venkataraman and briefing in support thereof (ECF Nos. 95 & 108) and the Expotech

Defendants’ response thereto (ECF No. 102), IT IS ORDERED that:

       1. The Expotech Defendants’ Motion for Summary Judgment (ECF No. 100) is

          DENIED;

       2. Hosel’s Motion for Summary Judgment (ECF No. 99) is DENIED;
 Case 2:19-cv-01673-WB Document 120 Filed 08/25/21 Page 2 of 2




3. Cardone’s Motion for Summary Judgment (ECF No. 98) is DENIED;

4. Cardone’s Motion to Preclude Certain Expert Opinions and Testimony of Shankar

   Venkataraman (ECF No. 95) is GRANTED.

                                         BY THE COURT:


                                         /s/Wendy Beetlestone, J.

                                         _______________________________
                                         WENDY BEETLESTONE, J.




                                     2
